DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claims 1, 2, and 4-19 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Mayfield (U.S. Pat. No. 3,649,589) has been overcome by amendment.
The rejection of claims 1, 2, and 4-19 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Green (U.S. Pat. No. 3,277,049) has been overcome by amendment.
The rejection of claims 1-3 and 10-19 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Alastair et al. (GB 2332202 A) has been overcome by amendment.
Terminal Disclaimer
The terminal disclaimer filed on November 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on U.S. Serial Nos. {16/409,907, 16/408,725 & 16/408,895} has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejections have been overcome:
The provisional rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-19 of copending Application No. 16/409,907 (US 2019/0352452 A1). 
The provisional rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-8 & 10-19 of copending Application No. 16/408,725 (US 2019/0352451 A1). 
The provisional rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-9 & 11-20 of copending Application No. 16/408,895 (US 2019/0352450 A1). 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, “pKs” should be replaced with: pKa.  Claims 2-20 are objected to because they are dependent from claim 1.
In claim 1, “bases on the masses” should be replaced with: based on the masses.  Claims 2-20 are objected to because they are dependent from claim 1.
In claim 2, “bases on the masses” should be replaced with: based
In claim 3, “bases on the masses” should be replaced with: based on the masses.
In claim 4, “bases on the masses” should be replaced with: based on the masses.
In claim 5, “bases on the masses” should be replaced with: based on the masses.
In claim 6, “bases on the masses” should be replaced with: based on the masses.
In claim 20, “bases on the masses” should be replaced with: based on the masses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4-8, claim 2 recites the limitation "d)" in the low-alkylphenol composition according to claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-8 are rejected because they are dependent from claim 1.
Regarding claim 3, claim 3 recites the limitation "d)" in the low-alkylphenol composition according to claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 attempts to further limit claim 11 with: wherein the percentage by weight of the amines b) based on the total mass of the amines b) and d) is at least 10% by weight.  This limitation is already present in claim 11.  Accordingly, claim 14 fails to further limit claim 11.  If the intent was to require the presence of “d)” (optional in claim 11), the claim should explicitly state that “d)” is present in the composition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Mayfield (U.S. Pat. No. 3,649,589).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Mayfield (U.S. Pat. No. 3,649,589) and Andrews (U.S. Pat. No. 4,101,459).
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Green (U.S. Pat. No. 3,277,049).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Green (U.S. Pat. No. 3,277,049) and Andrews (U.S. Pat. No. 4,101,459)
Regarding claims 1, 2, 4-12, 14, 15, and 20, Belanger et al. disclose: (1) a composition (column 1, lines 15-19 & 40-67) comprising
a) an epoxy resin (column 2, lines 19-46),
b) an amine (column 2, lines 47-58), and
c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and ammonium ions (column 1, line 68 through column 2, line 18), wherein the Brønsted acid having a pKa between 2 and -9.0 (column 2, lines 9-18; see also Table 1 on pages 11-12 of the instant specification and Table 1 in paragraph 0070 of the pre-publication);
(2) wherein the epoxy resin is a poly epoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-
(10) wherein the salt of a strong Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or ammonium salt (column 1, line 68 through column 2, line 18);
(11 & 14) wherein the composition further comprises: d) an amine d) not covered by the part b), wherein the percentage by weight of the cyclic amine b) based on the total mass of the amines b) and d) is at least 10% by weight and amine d) does not have at least two secondary amino groups as part of an organic ring system (optional component not required: see “and/or”), and/or e) further auxiliaries or additives (column 6, lines 41-51: solvent); (12) wherein the amine d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic amines, aromatic amines, adduct hardeners, polyamidoamine hardeners, Mannich base hardeners and Mannich bases (optional component not required: see “and/or”); and
(15) the process for producing the composition wherein a), b) and c) are mixed with one another (column 2, line 59 through column 3, line 8).
Belanger et al. disclose the use of amine curing agents having primary or secondary amine groups.  These include heterocyclic amines, such as piperidine (see column 2, lines 47-58).  However, they fail to disclose: (1) b) an amine having at least two secondary amino groups that are both part of an organic ring system; (4) wherein all the secondary cyclic amino groups belong to the same cycle; (5-8) wherein the amine has the formula (I)

    PNG
    media_image1.png
    101
    215
    media_image1.png
    Greyscale

(see claim for details); (9) wherein the amine b) is selected from the group consisting of 3,7-diazabicyclo[4.3.0]nonane, 2,8-diazabicyclo[4.3.0]nonane, 3,8-diazabicyclo[3.2.1]octane, 2,2'-bisimidazolidine, lH-octahydroimidazo[4,5-c]pyridine, l,4,8-triazaspiro[4.5]decane, 1,4-diazaspiro[4.5]decane, pyrazolidine, 2,2-dimethylimidazolidine, 1,4,7-triazacyclononane, decahydro-2,6-dimethylpyrazino[2,3-b]pyrazine, hexahydropyridazine, decahy dro-4a,8a-dimethylpyrazino[2,3-b]pyrazine, 4,4'-methylenebis[piperidine], 2,2'-methylenebis[piperidine], tetradecahydro-4,7-phenanthroline, 2,2'-bipiperidine, 4,4'-bipiperidine, tetradecahydrophenazine, decahydroquinoxaline, 1,5-decahydronaphthyridine, octahydro-lH-cyclopentapyrazine, 2,2'-bipyrrolidine, piperazine, 2-methylpiperazine, 2,2-dimethylpiperazine, 2,3-dimethylpiperazine, 2-ethylpiperazine, 2,5-dimethylpiperazine, 2,6-dimethylpiperazine, 2,6-diazabicyclo[3.3.0]octane, 3,7-diazabicyclo[3.3.0]octane, 2,3,5,6-tetramethylpiperazine, 2,3,5-trimethylpiperazine, 2,2'-bipiperidine, 2-(2-piperidinyl)piperazine, 2,2‘-bimorpholine, decahydro-2,6-naphthyridine, decahydro-2,7-naphthyridine, homopiperazine, 2-methylhomopiperazine, 6-methyl-1,4-diazepane, bis[2-(piperazin-l-yl)ethyl] amine and 1,2-dipiperazinoethane; and (20) wherein the amines b) have from two to four secondary cyclic amino groups.
Mayfield (see Abstract; column 5, lines 11-38, particularly lines 34-35) and Green (see column 3, lines 18-40) demonstrate that 2,5-dimethylpiperazine is recognized in the art as a suitable heterocyclic amine for curing epoxy resins.  In light of this, it has been found that the prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Belanger et al. with the instantly claimed amine because: (a) Belanger et al. disclose the use of amine curing agents having primary or secondary amine groups; (b) the amines of Belanger et al. include heterocyclic amines, such as piperidine; (c) both Mayfield and Green demonstrate that 2,5-dimethylpiperazine is recognized in the art as a suitable heterocyclic amine for curing epoxy resins; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, the combined teachings of {Belanger et al. and Mayfield} and {Belanger et al. and Green} fail to explicitly disclose: (1) a low-alkylphenol composition containing not more than 10% by weight (based on the masses of all components) of alkylphenol; (2) not more than 9% by weight of alkylphenol; (20) not more than 8% by weight of alkylphenol; (4) not more than 7% by weight of alkylphenol; (5 & 6) not more than 5% by weight of alkylphenol; and (10) no alkylphenol .  However, the primary teachings of Belanger et al. are silent regarding the use of alkylphenol.  This suggests that alkylphenols are not present in their composition.
Regarding claim 13, the combined teachings of {Belanger et al. and Mayfield} and {Belanger et al. and Green} are as set forth above and incorporated herein.  Belanger et al. disclose: (13) wherein the composition includes from 0.001-5% of c) salt of the strong Brønsted acid (column 3, lines 1-8) and from 0-48% of d) further amine (optional component not required).  They fail to explicitly disclose: from 30-95% of a) epoxy resin, from 1-50% of b) cyclic amine, and from 0-48% of e) further auxiliaries or additives.   However, their reactive additive and optional nature of the auxiliaries would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Belanger et al. and Mayfield} and {Belanger et al. and Green} with the instantly claimed amounts of a), b), and e) because: (a) Belanger et al. disclose the instantly claimed amounts of c) and d); (b) the reactive ratio of Belanger et al. would have embraced the claimed relative amounts of a) and b) (which is further supported by the working examples); and (c) the additive and optional nature of the auxiliaries e) would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.
Regarding claims 16-19, the combined teachings of {Belanger et al. and Mayfield} and {Belanger et al. and Green} are as set forth above and incorporated herein.  Belanger et al. fail to explicitly disclose: (16) a composite comprising the composition; (17) a casting resin comprising the composition; (18) a coating composition comprising the composition; and (19) an adhesive comprising the composition.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the compositions resulting from the combined teachings of {Belanger et al. and Mayfield} and {Belanger et al. and Green} appear to capable of performing these intended uses because the compositions resulting from the combined teachings of {Belanger et al. and prima facie obviousness determination – see MPEP 2144.07.
Therefore, the compositions resulting from the combined teachings of {Belanger et al. and Mayfield} and {Belanger et al. and Green} appear to capable of performing the instantly claimed intended uses because: (a) the compositions resulting from the combined teachings of {Belanger et al. and Mayfield} and {Belanger et al. and Green} obviously satisfy all of the material/chemical limitations of the instantly claimed composition.  Furthermore: (b) Andrews discloses a related composition and demonstrates that this type of curable epoxy resin formulation is recognized in the art as suitable for use as a composite material, a casting resin, a coating, and an adhesive; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 1-3 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Alastair et al. (GB 2332202 A).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. (U.S. Pat. No. 2,928,794) in view of Alastair et al. (GB 2332202 A) and Andrews (U.S. Pat. No. 4,101,459).
Regarding claims 1-3, 10-15, and 20, the teachings of Belanger et al. are as set forth above and incorporated herein to obviously satisfy the limitations of dependent claims (2 & 10-15).  The teachings of Belanger et al. are as set forth above and incorporated herein to obviously satisfy the limitations of claims (1, 3 & 20) with the exception of the instantly claimed amine component b).  Belanger et al. disclose the use of amine curing agents having primary or secondary amine groups.  These include heterocyclic amines, such as piperidine (see column 2, lines 47-58).  However, they fail to disclose: (1) b) an amine having at least two secondary amino groups that are both part of an organic ring system; (3) wherein at least two of the secondary cyclic amino groups belong to different cycles; (20) wherein the amines b) have from two to four secondary cyclic amino groups.
Alastair et al. (see Abstract; page 3, lines 4-31; page 4, lines 23-29; page 6, line 9 through page 7, line 13) demonstrate that the instantly claimed amine is recognized in the art as a suitable heterocyclic amine for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Belanger et al. with the instantly claimed amine because: (a) Belanger et al. disclose the use of amine curing agents having primary or secondary amine groups; (b) the amines of Belanger et al. include heterocyclic amines, such as piperidine; (c) Alastair et al. demonstrate that the instantly claimed amine is recognized in the art as a suitable heterocyclic polyamine for curing epoxy resins; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 16-19, the combined teachings of {Belanger et al. and Alastair et al.} are as set forth above and incorporated herein.  Belanger et al. fail to explicitly disclose: (16) a composite comprising the composition; (17) a casting resin comprising the composition; (18) a coating composition comprising the composition; and (19) an adhesive comprising the composition.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition resulting from the combined teachings of {Belanger et al. and Alastair et al.} appears to capable of performing these intended uses because the composition resulting from the combined teachings of {Belanger et al. and Alastair et al.} obviously satisfies all of the material/chemical limitations of the instantly claimed composition.  Furthermore, Andrews discloses a related composition (see Abstract; column 2, lines 1-7) and demonstrates that this type of curable epoxy resin formulation is recognized in the art as suitable for use as a composite material, a casting resin, a coating, and an adhesive (see column 4, lines 60-66).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, the composition resulting from the combined teachings of {Belanger et al. and Alastair et al.} appears to capable of performing the instantly claimed intended uses because: (a) the composition resulting from the combined teachings of {Belanger et al. and Alastair et al.} obviously satisfies all of the material/chemical limitations of the instantly claimed composition.  Furthermore: (b) Andrews discloses a related composition and demonstrates that this type of curable epoxy resin formulation is recognized in the art as suitable for use as a composite prima facie obviousness determination.

Response to Arguments
Applicant’s arguments regarding the previous prior art rejections (based on the primary teachings of Andrews) (see pages 10-11 of the response filed November 20, 2020) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Andrews is no longer being applied as a primary reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 10, 2021